Gilbert, J.,
dissenting. There are some principles applicable to this case which have been settled in this and in other States. In Cato v. Ætna Life Ins. Co., 164 Ga. 397 (supra), it was said: “Policies of insurance will be liberally construed in favor of the object to be accomplished, and the provisions therein will be strictly construed against the insurer. . . But the contract of insurance should be construed so as to carry out the true intention of the parties. . . The rights of the parties are to be determined by the terms of the policy, so far as they are lawful. The language of the contract should be construed as a whole, and should receive a reasonable construction, not be extended beyond what is fairly within the terms of the policy. Where the language is unambiguous and but one reasonable construction of the contract is possible, the court must expound it as made.” These principles are not now questioned. Attention should be directed to the fact that under the rulings above stated the contract of insurance must be construed so as to carry out the intention of both parties, not merely the intention of one party. Again, the rights of the parties are to be determined by the ierms of the policy. Both parties have legal rights and must stand equally before the court. Contracts of insurance are construed like other contracts. I can not agree *661that it is immaterial that the language of this policy is “somewhat different from the language” dealt with in other decisions. This court is constantly concerned with and drawing many distinctions between facts upon which cases cited as authority are based. It has often been said that no case is broader than the facts, and that rulings going beyond the facts of the case are obiter and not binding authority. Strict construction is not always to be abhorred; it is often necessary and to be jealously applied.
The provisions of this policy differ materially from those previously before this court, and it is not unreasonable to conjecture that the language was adopted to clarify the meaning of other policies where this court had adopted a construction the correctness of which was stoutly contested. Perhaps the leading case depended upon by the majority is Cato v. Ætna Life Insurance Co., supra. I shall not discuss other cases cited. The language used in the two policies are shown in parallel columns:
Cato ease.
“If total disability of any employee entitled to insurance under the schedule of insurance contained in this policy begins before the age of sixty, and if due proof be furnished the company after such disability has existed for a period of six months, and if such disability presumably will, during lifetime, prevent such employee from pursuing any occupation for wages or profit, such employee shall be deemed to be totally and permanently disabled within the meaning of the policy.”
Language in the instant case.
“If any person insured under this policy shall become totally and permanently disabled either physically or mentally from any cause whatsoever to such an extent that he (or she) is rendered wholly, continuously, and permanently unable to engage in any occupation or perform any work for any kind of compensation of financial value during the remainder of Ms (or her) lifetime.” (Italics mine).
Thus it will be seen that the policy in Cato case did not contain the following compelling language, which is contained in the policy in the instant case: “is rendered wholly, continuously, and permanently unable to engage in any occupation or perform any work for any hind of compensation of financial value during the remainder of his (or her) lifetime.” (Italics mine.) How can the court discard the language last quoted, not found in the Cato policy? The rulings made in the Cato case are not applicable. According to the plain terms of the policy, which is the contract entered into by the parties, the assured is not entitled to recover; and the award of a nonsuit by the trial court, in my opinion, was proper.